Exhibit I
Wells, Kelcey




From:                                Andrew Lis <alis@environmentalservicesprograms.com>
Sent:                                Friday, October 26, 2018 1:47 PM
To:                                  Jason Lancaster; Debbie Lancaster
Subject:                             Monday meeting itinerary and flight details
Attachments:                         JAL 10.24.18 Customer aging.xlsx; USET ACCOUNT RECAP_10-17-2018.xlsx



Hi, Jason and Debbie!

I've managed to book flights for Monday so we can all meet and wrap things up for ESP and resolve all issues.

Debbie, thank you so much for bringing us together and for volunteering your time to serve as an
intermediary.

The itinerary I've got is:
                LGA:Hobby
                SW Flight 2427
                630am ETD NYC
                925am ETA to Hobby

                Hobby:NYC
                SW Flight 0041
                625pm ETD Hobby

What I'd suggest is that Jason & I meet at the airport arund 925am. We should then go together directly to
BOA and Chase to close each account together, and to convert the balance in each to two bank checks made
out to cash. The intent will be to then enter the balance into a holding account which will be used to pay down
the obligations of the entity pending it being formally dissolved after all operations conclude. I'd guess this
will have to happen over the course of the next 8-10 weeks because product is on the water already. As Jason
said in his text, all unnecessary costs will cease, and any non-essential expense will stop, which we'll have to
define on Monday. My intention for the holding account is to just pay the bills down while we simultaneously
make an accounting. But since we've got bills due and invoices to collect on, I think this is of utmost urgency
so we can keep current and make this painless for our customers.

In terms of accounting, I think we each go through and complete a review on our own to resolve any questions
either of us may have so that by end of 2018, the books are buttoned up and the customers are satisfied and
our vendors are paid. This way, at that time, we can just exchange notes and resolve anything that may still be
outstanding, which includes our first priority which is to repay Debbie and Mark out of any surplus, and if
there is a remaining balance, to issue it to you as promissory notes from Jason and from me, each covering
50% of the amount due. If there is surplus beyond the $300,000 we owe Debbie and Mark, we'd then
distribute this equitably based on the accounting we each complete, which is probably pretty close to 50/50 as
I don't think we'll have too much in dispute at that point once all the bills are settled.

We can discuss all of this and nuts & bolts and so on Monday, but let me know if the above works in broad
strokes so we have a meeting itinerary. As requested by Jason, I'll draw up a release that summarizes the
above and sets a way forward, so it's clear who does what, so we can all review, agree and sign on Monday so
                                                            1
there's no problems or confusion. The hope is to just make it easy and talk things out so we can part on good
terms and maybe retain the ability to work together in the future once we put any hard feelings behind us.

Let me know your thoughts. If you all agree with the idea to to go the banks first, I'll just look for Jason on
Monday so we can go to BOA & Chase directly, which would put us at Overland probably no earlier than
1130am by the time we finish up.

Otherwise, I'll book a car for Monday and come directly to Overland so we can meet around 10am, and we can
go to the bank after. (I think we just knock the banks out first thing so we can avoid running around when we
should be sitting and talking).

Jason, To help prepare for discussions on A/R, A/P, here is an aging report from USET accounting from 10/25. I
told USET we needed to hold off on pickups for now, but did not tell them why since I think we need to discuss
messaging and timing in greater detail on Monday. Dovetailing with the USET aging report is the more
complete form I made on 10/17, which includes some P/L data, which is also attached. This is current only to
10/17. My bank access was cut off, so I don't know if you've paid any bills this week since you unilaterally
removed me.

Since we have some amounts due to customers now, I suggest you pay all of the outstanding USE and any SSL
freight invoices, so the amounts we are talking about carrying forward to a holding account are substantially
reduced between now and Monday and so that our customers have the least inconvenience.

Since my understanding is the accounts are closed, I've alerted our customers overseas that we are changing
bank details so they don't bounce payments back. They will hold off on payments until I forward to them the
new payment instruction, which we'll have to funnel to the appropriate holding account for the wind down
period. There are 3-4 settlements for NHA due, for example, so we may have to pay this through GPL so as
not to upset customers on both sides.

I think we can get everything square Monday. I'm disappointed we're meeting with heavy hearts, but I'm glad
we're going to work to get things done together. I have confidence we'll have a path forward.

Sorry for the long email. I tried to make everything clear and easy, so please let me know if you all see any
issues. Debbie, thank you again for giving us your time. I know you've got a lot of fish on your plate, so I'm
grateful you agreed to cook with us dopes on Monday.

Very Truly Yours,


Andrew Lis
ENVIRONMENTAL SERVICES PROGRAMS (ESP)

NY Office: 95 Orchard St #2, New York, NY 10002
C: 718-930-4277
E: ALis@EnvironmentalServicesPrograms.com
    ALis@ESP.us




                                                         2
